PER CURIAM.
In our opinion, interest should not he added to the amount awarded by the court’s decision, intermediate the filing of the opinion and the entry of the decree, unless the delay in entering decree is attributable in some way to claimant, which does not appear to be the case here. Judge Hand’s opinion (180 Fed. 892) sets forth the facts with great fullness, and as appellant concedes with accuracy. Since we are satisfied with his reasoning imd concur in his conclusion, further discussion seems unnecessary. With the modification above suggested, the decree is affirmed, without costs of this appeal.